              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:15-cv-00109-MR


SANDRA M. PETERS, on behalf of   )
herself and all others similarly )
situated,                        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                 ORDER
                                 )
AETNA INC., AETNA LIFE           )
INSURANCE COMPANY, and           )
OPTUMHEALTH CARE SOLUTIONS, )
INC.,                            )
                                 )
                   Defendants.   )
________________________________ )

      THIS MATTER is before the Court on the Defendants’ Motion for

Leave to File Under Seal Certain Exhibits and Related Portions of

Defendants’ Brief in Opposition to Plaintiff’s Motion for Class Certification

and Brief in Support of Defendants’ Motion to Strike Report and Exclude

Testimony of Constantijn Panis, Ph.D. [Doc. 169].

      The Defendants move to seal a number of exhibits and portions of their

briefs filed in opposition to the Plaintiff’s class certification and in support of

their motion challenging the testimony of the Plaintiff’s expert. The press

and the public have, under both the First Amendment and the common law,
a qualified right of access to judicial documents and records filed in civil and

criminal proceedings. Doe v. Public Citizen, 749 F.3d 246, 265 (4th Cir.

2014). “The common-law presumptive right of access extends to all judicial

documents and records, and the presumption can be rebutted only by

showing that ‘countervailing interests heavily outweigh the public interests in

access.’” Id. at 265-66 (quoting in part Rushford v. New Yorker Magazine,

Inc., 846 F.2d 249, 253 (4th Cir. 1988)). The First Amendment right of

access “may be restricted only if closure is ‘necessitated by a compelling

government interest’ and the denial of access is ‘narrowly tailored to serve

that interest.’” Id. at 266 (quoting in part In re Wash. Post Co., 807 F.2d 383,

390 (4th Cir. 1986)).

      When presented with a motion to seal, the law of this Circuit requires

this Court to: “(1) provide public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less

drastic alternatives to sealing the documents, and (3) provide specific

reasons and factual findings supporting its decision to seal the documents

and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218 F.3d 288,

302 (4th Cir. 2000).

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the Defendants’ motion. The Defendants filed



                                       2
their motion on October 1, 2018, and it has been accessible to the public

through the Court’s electronic case filing system since that time. Further, the

Defendants have demonstrated that the documents at issue contain

confidential and sensitive business information as well as protected health

information of the Plaintiff, and that the public’s right of access to such

information is substantially outweighed by the compelling interest in

protecting the details of such information from public disclosure. Finally,

having considered less drastic alternatives to sealing the documents, the

Court concludes that sealing of these documents is narrowly tailored to serve

the interest of protecting the confidential and sensitive nature of these

documents.

      IT IS THEREFORE ORDERED that the Defendants’ Motion for Leave

to File Under Seal Certain Exhibits and Related Portions of Defendants’ Brief

in Opposition to Plaintiff’s Motion for Class Certification and Brief in Support

of Defendants’ Motion to Strike Report and Exclude Testimony of Constantijn

Panis, Ph.D. [Doc. 169] is GRANTED, and the following documents and

materials shall be filed under seal until further Order of this Court: the

redacted portions of the Defendants’ brief in opposition to the Plaintiff’s

Motion for Class Certification; the redacted portions of Exhibits 1-5, 8, 15,

16, 27, 78, and 79 to the Defendants’ brief in opposition to the Plaintiff’s



                                       3
Motion for Class Certification; Exhibits 6, 7, 10-14, 18-21, 24, 25, 28, 29, 33,

36-41, 43, 45, 46, 48, 51-53, 55, 56, 58, 60-63, 65, 66, 68, 70, 71, 73, 75,

and 77 to the Defendants’ brief in opposition to the Plaintiff’s Motion for Class

Certification; and the redacted portions of the brief in support of the

Defendants’ Motion to Strike Report and Exclude Testimony of Constantijn

Panis, Ph.D. and the redacted portions of Exhibits 1 and 2 thereto.

      IT IS SO ORDERED.


                              Signed: October 3, 2018




                                          4
